DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 6-11 are rejected because a claim drawn to a computer readable storage medium, under the broadest reasonable interpretation, typically covers forms of transitory, propagating signals per se.  Signals per se do not fall within one of the four statutory categories of invention and are therefore not eligible for patent protection.  
The USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2.
This rejection may be obviated by amending the claim(s) to read on a “non-transitory” computer readable medium, or other appropriate language.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,626,826.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by the ‘826 patent claims.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,666,021.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by the ‘021 patent claims.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,818,133.  Although the claims at the instant claims are encompassed by the ‘021 patent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 is dependent on itself, and therefore the scope is unclear.  For purposes of this action, claim 3 is interpreted as dependent on claim 1.  Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for game-related events, viral gaming events can occur on a casino floor, allowing such hybrid events as a game being infected with more than one viral gaming event at one time…This allows the player to be eligible for multiple bonuses, for instance” (par. 78).  It is unclear whether these are the types of events discussed in the claims, since the claims specify that the data is “non-gaming data” (claim 8).  It would appear that these viral gaming events would be properly considered as gaming data.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 5-7, and 9-11 are rejected under pre-AIA  35 U.S.C. 102(b) and/or 102(e) as being anticipated by US 2011/0009181 to Speer, II et al. (hereinafter Speer).
Regarding claims 1 and 6, Speer teaches a method and program storage device for acquiring casino data on a portable electronic device (PED) (e.g., wireless search 
communicating with at least one of an access point or an RF beacon (e.g., “one or more wireless routers or antennas 61” in par. 56 and Fig. 3 and/or “antenna 135” in par. 63 and Fig. 4) positioned within a gaming establishment (e.g., casino);
determining a location of the PED within the gaming environment based upon the location of the at least one access point or RF beacon (see Figs. 6C and 11 and at least par. 88 showing the location of wireless search device 250 navigating through a casino);
receiving real-time casino data, the real-time casino data being based at least one non-gaming services available at the gaming establishment (e.g., directions to a particular game within the casino, which may be relative a non-gaming service such as an elevator or bar; see at least pars. 23, 54, 56, 80, and 88); and
presenting at least a portion of the real-time casino data on a display of the PED (e.g., Fig. 6C showing directions to a particular game having the searched-for qualifications).
Regarding claims 2 and 9, Speer teaches wherein the presenting comprises displaying a map of the gaming establishment, wherein the map being displayed is based on the location of the PED (see Fig. 6C showing directions to a game having the searched-for qualifications).
Regarding claims 3 and 10, Speer teaches periodically updating the map as the location of the PED changes (e.g., “the player's present location 360 may be updated periodically” in par. 88).
Regarding claims 5 and 11, Speer teaches wherein the presenting further comprises displaying an indicia on the map of the gaming establishment to indicate a 
  Regarding claim 7, Speer teaches wherein the non-gaming data includes at least amenities available at the gaming establishment (e.g., elevators, bars, etc., in at least pars. 80 and 88).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speer in view of US 2005/0239546 to Hedrick et al. (hereinafter Hedrick).
Claim 7 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speer in view of US 2005/0239546 to Hedrick et al. (hereinafter Hedrick).
Regarding claims 4 and 8, Speer teaches the invention substantially as described above, but lacks in teaching wherein the real-time casino data includes at least amenities and attractions (or events or attractions in claim 8) available at the gaming establishment.  Regarding claim 7, under an alternative interpretation, Speer lacks in teaching the non-gaming data includes at least amenities available at the 
The specification includes the following description: “The real-time casino data presented on the display of the portable electronic device may also indicate a location of amenities and attractions within the gaming establishment environment, such as restrooms, concierge services, restaurants, shows, and the like” (par. 106).  It is noted that the specification does not differentiate between amenities and attractions, instead only describing them together.  As for events, the specification states that “multiple viral gaming events can occur on a casino floor, allowing such hybrid events as a game being infected with more than one viral gaming event at one time…This allows the player to be eligible for multiple bonuses, for instance” (par. 78).  It is unclear whether these are the types of events discussed in the claims, since the claims specify that the data is “non-gaming data” (claim 8).
Regardless, in a related disclosure, Hedrick teaches a casino player tracking system configured to provide information on non-gaming services, amenities, events and/or attractions:
“the Web browser or a device associated with the player tracking device can provide various features, such as search functions, help functions, reminders, or the like. For instance, a search function can allow a player to search for various types of games, shows, restaurants, etc. using a search engine. Furthermore, in some examples, the search function can be personalized for a player such that the player can specify items or characteristics preferred in the searches. For instance, a player may specify a particular location or denomination for preferred games of chance, types and prices for preferred shows, or types of cuisines preferred for restaurants. When the player uses the search engine, the search results can be prioritized based on these specified items or characteristics, such that a list of search results includes preferred items or characteristics at or near the top of the list. In some examples, the search results can be prioritized based on items or characteristics specified by a gaming establishment. For instance, a gaming establishment may want to promote a new game, show, or restaurant. When a player uses the search engine, the results can be displayed with the game, show, restaurant, etc. specified by the gaming establishment included at or near the top of the list of search results. In addition, gaming establishments can keep track of searches conducted by players for player tracking and/or marketing analysis. For instance, gaming establishments can determine the types of information that are most often requested by players, such as requests for restaurants, and then cater their marketing or offerings to address these areas of interest” (par. 228).

Based on the above, it is clear that Hedrick teaches non-gaming data including at least amenities, events, and/or attractions available at the casino which is presented on the display of an electronic device.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Speer to include the ability to search for amenities, events, and/or attractions in order to “promote a new game, show, or restaurant” as is beneficially taught by Hedrick (par. 28).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715